The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 02:25 PM August 14, 2019




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  CANTON DIVISION

 In Re:                                            Case No. 16-62015-rk

 Brandy M. Kocisko-Mullet
                                                   Chapter 13
  aka Brandy M. Kocisko

 Debtor.                                           Chief Judge Russ Kendig

                                                   ORDER GRANTING AMENDED
                                                   MOTION OF CONSUMER PORTFOLIO
                                                   SERVICES, INC. FOR RELIEF FROM
                                                   STAY (DOC. 60)

                                                   2015 Jeep Wrangler Utility 4D Unlimited
                                                   Sport 4WD 3.6L V6 VIN:
                                                   1C4BJWDGXFL588593

          This matter came before the Court on the Motion for Relief from Stay (the ‘Motion’)

filed by Consumer Portfolio Services, Inc. (‘Movant’) at Docket No. 60. Movant has alleged




16-62015-rk        Doc 66    FILED 08/14/19      ENTERED 08/14/19 15:05:47          Page 1 of 3
that good cause for granting the Motion exists, and that the Debtor, counsel for the Debtor, the

Chapter 13 Trustee and all other necessary parties were served with the Motion and with notice

of the hearing date of the Motion. Debtor filed an objection to Motion for relief from stay (Doc.

62) and parties entered into an Agreed Order Resolving the Amended Motion for Relief from

Stay (Doc. 63). Debtor has now defaulted on the Agreed Order. No other parties filed a response

or otherwise appeared in opposition to the Motion, or all responses have been withdrawn. For

these reasons, it is appropriate to grant the relief requested.

        IT IS, THEREFORE ORDERED that the Motion is granted. The automatic stay imposed

by §362 of the Bankruptcy Code is terminated with respect to Movant, its successors and assigns

as to the property known as a 2015 Jeep Wrangler Utility 4D Unlimited Sport 4WD 3.6L V6

VIN: 1C4BJWDGXFL588593.

        IT IS FURTHER ORDERED that the Chapter 13 Trustee shall discontinue all payments

to Movant on its claim under the Chapter 13 Plan filed by the Debtor. Movant is directed to file

a report of sale promptly following liquidation of the property 2015 Jeep Wrangler Utility 4D

Unlimited Sport 4WD 3.6L V6 VIN: 1C4BJWDGXFL588593, if any excess proceeds are

received. Should Movant seek to file any unsecured deficiency claim, Movant shall do so no

later than 90 days after this Order is entered. If the Collateral has not been liquidated, the

deficiency claim is to be estimated.

                                                  ###




 16-62015-rk      Doc 66     FILED 08/14/19        ENTERED 08/14/19 15:05:47           Page 2 of 3
SUBMITTED BY:

/s/ Molly Slutsky Simons
Molly Slutsky Simons (0083702)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant



COPIES TO:


Vance P. Truman, Debtor’s Counsel, at medinaatty@vancetruman.com (VIA ECF MAIL)
Dynele L Schinker-Kuharich, Trustee, at DLSK@Chapter13Canton.com (VIA ECF MAIL)
Office of the U.S. Trustee, at (registeredaddress)@usdoj.gov (VIA ECF MAIL)
Brandy M. Kocisko-Mullet, Debtor, 115 Parkside Drive, Creston, OH 44217 (VIA U.S. MAIL)




16-62015-rk     Doc 66    FILED 08/14/19     ENTERED 08/14/19 15:05:47        Page 3 of 3
